DETAILED ACTION
	Claims 1, 2, and 5-9 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1, 2, and 5-9 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites a sulfur carbon material comprising a first carbon material having a graphene structure, a spacer between graphene layers of the first carbon material or at an end of the first carbon material, and a sulfur compound disposed between the graphene layers of the first carbon material or at the end the of the first carbon material, wherein the first carbon material is partially exfoliated graphite which has a graphite structure and in which an edge portion of graphite is partially exfoliated.
Prior art Chu et al. (US 2017/0229703) teaches a graphene electrode with a pvdf spacer and sulfur particles.  Chu does not teach that the graphite is partially exfoliated graphite at an edge of the graphite.  In addition, applicant has presented unexpected results in that the partially exfoliated graphite improves the sulfur based battery electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729